         Case 1:17-cv-01789-DLC Document 405 Filed 09/13/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE
COMMISSION,

                               Plaintiff,

                       v.                                CASE NO. 17-CV-1789 (DLC)

LEK SECURITIES CORPORATION,
SAMUEL LEK,
VALI MANAGEMENT PARTNERS dba
  AVALON FA LTD,
NATHAN FAYYER, and
SERGEY PUSTELNIK a/k/a
  SERGE PUSTELNIK,

                               Defendants.



          PLAINTIFF’S NOTICE OF MOTION IN LIMINE TO ADMIT
    CERTAIN EMAILS SENT AND/OR RECEIVED BY DEFENDANT PUSTELNIK

       PLEASE TAKE NOTICE THAT upon the accompanying memorandum of law and

declaration of Olivia S. Choe and exhibits thereto, served upon counsel for the Avalon

Defendants on this date, plaintiff U.S. Securities and Exchange Commission (“SEC”) moves this

Court for an Order admitting into evidence two emails sent and/or received by defendant Sergey

Pustelnik, as well as a certified translation of one of those emails. The SEC further requests that

the Court approve certain redactions to one of those emails (and its certified translation).

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s Scheduling Order

(ECF No. 384), the Avalon Defendants shall serve opposing papers, if any, no later than

September 27, 2019, and the SEC shall have to and including October 2, 2019 to reply.
        Case 1:17-cv-01789-DLC Document 405 Filed 09/13/19 Page 2 of 3



Dated: September 13, 2019                 Respectfully submitted,


                                          /s/ Olivia S. Choe
                                          David J. Gottesman
                                          Olivia S. Choe
                                          Sarah S. Nilson
                                          U.S. Securities and Exchange Commission
                                          100 F Street N.E.
                                          Washington, D.C. 20549
                                          Tel.: (202) 551-4881 (Choe)
                                          Fax: (202) 772-9292
                                          ChoeO@sec.gov
                                          Attorneys for Plaintiff




                                      2
        Case 1:17-cv-01789-DLC Document 405 Filed 09/13/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 13, 2019, I filed the foregoing document on

CM/ECF and thereby served all counsel of record.


                                                   /s/ Olivia S. Choe
                                                   Olivia S. Choe




                                             3
